Citation Nr: 1735551	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  14-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as secondary to the service-connected PTSD. 

2.  Entitlement to an effective date earlier than April 29, 2004, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1960 to May 1961 and in the United States Army from February 1963 to July 1963.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from September 2013 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In May 2017, the Veteran, through his representative, motioned for the Board to advance his case on the docket due to his advanced age and declining health.   The Veteran's motion is granted and the appeal is advanced on the Board's docket.  
38 C.F.R. § 20.900 (c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

REMAND

Board Videoconference Hearing

Remand is necessary to afford the Veteran a hearing before a Veterans Law Judge.

The Veteran requested a hearing before the Board in Washington D.C. in a May 2014 substantive appeal, via a VA Form 9.  The Veteran was notified of the hearing, which was scheduled for July 19, 2017; however, the Veteran in a June 2017 statement in support of claim requested that this hearing be rescheduled for a videoconference hearing because his declining health prevents him from traveling to Washington D.C. at this time. 




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, D.C. at the earliest opportunity.  The RO should notify the Veteran and representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


